Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14 and the species polyether and collagen in the reply filed on 7/31/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/31/21.

Claims Status:
Claims 6 and 15-20 are withdrawn.
Claims 1-5 and 7-14 are presented for examination as they read upon the elected subject matter.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Instant claim 10 recites (Examiner added emphasis): “said support portion intermediate said epidermal portion and said dermal portion.” In looking to the specification to see what is meant by “intermediate said epidermal portion and said dermal portion” the Examiner did not find the term “intermediate” at all. The term “epidermal portion” is mentioned three times in [0029] but not in context with the support portion or dermal portion. While there appears to be support for the limitation in Figure 7 [0040], the actual language used is for layers (e.g., middle layer) and not portions.  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al. (Polymers 2017;9:14 pages).
With regard to instant claims 1-5 and 14, Holmes et al. directed to thiol-ene photo-click collagen-PEG hydrogels (title; abstract) where “The introduction of a PEG phase in the collagen-based hydrogel provided improved user control of gel formation and mechanical properties” (page 3, second paragraph) and disclose synthesis of collagen-PEG-NB as shown in Scheme 2:

    PNG
    media_image1.png
    800
    1388
    media_image1.png
    Greyscale

Holmes et al. teach that regenerative devices rely heavily on the use of three-dimensional (3D) scaffolds to provide the appropriate environment, mechanical support and an initial cell anchorage site for the regeneration of tissues and organs (top of page 2) and that such soft and highly swollen systems offer widespread application in the context of e.g., muscle regeneration and wound healing devices (last paragraph page 12). Since Applicant also teaches norbornene functionalized PEG [0034] as being non-in vivo.” (page 2). Accordingly, the scaffold device of Holmes et al. is inherently implantable and can be used as a nipple-areola complex implant because that is merely an intended use of the device. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
	With regard to instant claim 8, this is product by process claim. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017] I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As a practical matter, In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ implantable scaffold device differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing a structural difference by objective evidence is shifted to the Applicants.

	2. Claim(s) 1-5, 8, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desi et al. (US 20170189581).
	With regard to instant claims 1-5 and 14, Desi et al. disclose click-crosslinked hydrogels (abstract) comprising first and second polymers (claim 1) independently selected from the polyether PEG and collagen biopolymer (claim 7). Since it is merely intended use to be an implantable scaffold, especially when Desi et al. disclose that hydrogels are used as scaffolding in tissue engineering and cell delivery vehicles [0003, 0138],  then the hydrogel device of Desi et al. comprises a non-biodegradable polyether support portion and a biodegradable collagen dermal portion and can be used as a nipple-areola complex implant as well. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
With regard to instant claim 8, this is product by process claim. Please note that in product-by-process claims, “once a product appearing to be substantially identical is 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad number of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ implantable scaffold device differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing a structural difference by objective evidence is shifted to the Applicants.
	With regard to instant claim 9, Desi et al. disclose adding cells (claim 17) and in looking to the specification, the artisan finds a limited list of cells including keratinocytes and fibroblasts which would be in the collagen dermal layer such that those are immediately envisaged. See MPEP 2131.02(III). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-9 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holmes et al. (Polymers 2017;9:14 pages) and  Lee et al. (Biomaterials 2009;30:1587-1595; IDS reference C019).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Applicant claims, for example:

    PNG
    media_image2.png
    140
    1266
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Holmes et al., as applied to claims 1-5, 8 and 14, is discussed in detail above and that discussion is hereby incorporated by reference.
	Lee et al. teach a multi-layered tissue composite with human skin fibroblasts and keratinocytes for wound healing (title; abstract) made with collagen hydrogel precursors and cell suspensions (2.1 Overview of 3D bio-printer; Figures 2 and 3; 2.5 preparation and printing of collagen hydrogel precursor).  Lee et al. teach that to “restore the function of the skin after damage and to facilitate a wound-healing process, autologous
grafts are commonly used to repair the skin while avoiding immune-rejection (1. Introduction) and direct the artisan to cultured autologous cells for wound site graft (page 1594, second paragraph). Either autologous or non-autologous cells can be used in the process of construction of artificial tissue (page 1588, upper left column).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Holmes et al. is that Holmes et al. do not expressly teach adding autologous cells of a subject to the dermal 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add autologous cells of a subject to the dermal portion that comprise a population of fibroblasts and/or a population of keratinocytes to the implantable scaffold device of Holmes et al., as suggested by Lee et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Holmes et al. is directed to wound healing and to address deeper skin damage fibroblasts and keratinocytes are added to collagen scaffolds for the purpose wound repair by regeneration of cell-to-cell and cell-to-extracellular matrix interactions necessary for normal skin function as taught by Lee et al. (1. Introduction of Lee et al.). Therefore the ordinary artisan would add autologous fibroblasts and keratinocytes, to 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending a search update.

Conclusion

No claims are allowed.
Naughton et al. (US 5580781) disclose a three dimensional cell culture with a non-biodegradable mesh framework material selected from a polyamide, a polyester, a polystyrene, a polypropylene, a polyacrylate, a polyvinyl, a polycarbonate, a polytetrafluorethylene, or a nitrocellulose compound (claims 1, 6, 7 and 9) coated with collagen (claim 8) and with fibroblasts attached to the framework (claim 2). Naughton et al. does not teach a non-biodegradable polyether.
WO9308776 discloses:

    PNG
    media_image3.png
    223
    745
    media_image3.png
    Greyscale

However, the support layer is not intermediate the dermal layer and epidermal layer.
Goes et al. (Aesth Plast Surg 2004;28:268-274) teaches after implantation a structure of internal skin lining (dermal)-mesh-external skin lining (epidermal) construct in Figure 3 shown in part below:

    PNG
    media_image4.png
    252
    568
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613